5ETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/2/2021, with respect to the rejections of claims 1, 4-8, 10-16, and 18-24 have been fully considered and are persuasive.  The rejections of claims 1, 4-8, 10-16, and 18-24 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 10-16, and 18-25 are allowed.
Regarding claims 1 and 8, while the prior art discloses forming superhydrophobic layers in a humidity sensor to aid in sensing, the prior art does not disclose or fairly suggest that the superhydrophobic layer is formed by structures “wherein the structures have ab undercut as a result of the angle of less than 90°” as called for in claims 1 and 8 as currently amended. The prior art of record discloses using an electrospinning method of forming the superhydrophobic surface using PVDF/G material. While the state of the art in general teaches that both electrospinning and etching are known methods for forming structures in order to form superhydrophobic surfaces (see, for example, prior art US 2012/0241460 A1 to Ibbotson, paragraph [0012]), the prior art does not disclose or fairly suggest that forming an undercut surface structure having superhydrophobic properties in a PVDF/G material was known at the time the invention was filed. Claims 1 and 8 are therefore allowable over the prior art.
Claims 4-7, 10-16, and 18-25 are dependent on claims 1 and 8, respectively, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        12/8/2021